Citation Nr: 0617817	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-11 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from March 1967 to August 
1974.  His DD Form 214 shows an additional 12 years, 6 
months, and 22 days of active service, the specific dates of 
which have not been verified, but are not at issue in this 
case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDING OF FACT

The veteran's diabetes mellitus, standing alone, does not 
require regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.20, 4.119, Diagnostic Code 7913 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran has appealed the initial 20 percent disability 
rating assigned for diabetes mellitus.  38 C.F.R. § 4.119, 
Diagnostic Code (Code) 7913.  The next higher evaluation, 40 
percent, is awarded when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a higher 
evaluation.  38 C.F.R. § 4.7.  Specifically, although the 
veteran's diabetes does require insulin and restricted diet, 
it does not require regulation of activities due to this 
condition alone.  

Service connection has been separately established for 
numerous disabilities that are complications of the diabetes 
mellitus.  See 38 C.F.R. § 4.119, Code 7913, Note (1) 
(compensable complications of diabetes are evaluated 
separately).  These disabilities include coronary artery 
disease and peripheral neuropathy of the lower extremities, 
each of which is currently assigned a total (100 percent) 
schedular disability rating.  VA examinations performed in 
October 2002, November 2003, December 2004, and April 2005 
clearly demonstrate that the veteran's limitations on 
activities is due to his coronary artery disease and 
peripheral neuropathy, providing the basis for the 100 
percent evaluation.  Because the regulation of activity is 
associated with these secondary disabilities, it may not be 
used to evaluate disability from diabetes mellitus standing 
alone.  Therefore, the Board finds that the preponderance of 
the evidence is against an initial disability rating greater 
than 20 percent for diabetes mellitus under Code 7913.  
38 C.F.R. § 4.3. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  There is no evidence of 
hospitalization related to diabetes standing alone.  Although 
the evidence shows that the veteran has not worked in some 
time, the evidence does not demonstrate that such 
unemployment is due solely to the diabetes mellitus standing 
alone, as opposed to the combined effect of the disabilities 
found secondary to the diabetes.  Therefore, extra-schedular 
consideration is not warranted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in January 2001 and 
February 2002, as well as information provided in the April 
2002 rating decision and April 2003 statement of the case, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the statement of the case and January 
2006 supplemental statement of the case includes the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  38 C.F.R. § 3.159.  

The Board observes that the RO provided the above notice 
prior to the June 2002 rating decision on appeal.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  However, it is 
acknowledged that this notice pertains to the underlying 
claim for service connection, rather than the "downstream" 
claim for an increased initial disability rating.  VA's 
Office of General Counsel (GC) has held that, if, in response 
to notice of a decision on a claim for which VA has already 
provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new, 
"downstream" issue, i.e., effective date, increased rating 
after an initial award of service connection, VA is not 
required to provide 38 U.S.C.A. § 5103(a) notice with respect 
to that new issue.  VAOPGCPREC 8-2003.  See 38 U.S.C.A. 
§ 7104(c) (the Board is bound by precedent opinions of VA's 
chief legal counsel).  Because requisite notice was already 
provided the Board finds, pursuant to this precedent opinion, 
that failure to provide notice on the issue currently on 
appeal results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Finally, the Board notes that neither notice letter 
specifically asked the veteran to provide any evidence in his 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-21.  However, based on his statements and 
submissions to the RO, the Board is satisfied that the 
veteran was actually aware of his responsibility to provide 
evidence in support of his appeal.  Thus, any defective 
notice is not prejudicial to the veteran.  Bernard, 4 Vet. 
App. at 392-94.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In the present appeal, correspondence to the veteran dated in 
May 2006 indicates that the RO provided the veteran with 
notice required by Dingess/Hartman.  In any event, given that 
the Board has concluded that the preponderance of the 
evidence is against the claim for an increased rating, any 
question as to the appropriate effective date to be assigned 
is moot. 

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records, private medical records as 
authorized by the veteran, and relevant medical examinations.  
38 U.S.C.A. § 5103A.  The veteran has submitted additional 
private medical evidence, but has not identified or 
authorized VA to secure other private records.  

In the June 2006 Informal Hearing Presentation, the veteran's 
representative requested a new VA examination, citing the age 
of the last examination.  See Weggenmann v. Brown, 5 Vet. 
App. 281 (1993) (when the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination).  
However, the Board finds no basis to assume that the most 
recent examination is too old as there is no indication that 
the condition at issue, standing alone, has increased in 
severity.  

On this point, the Board emphasizes that the veteran is 
currently in receipt of a total disability rating, with 
awards of special monthly compensation, awards of specially 
adapted housing and automobile and adaptive equipment, and 
two 100% ratings.  The Board is unaware of any additional 
compensation or benefit to which the veteran may be entitled 
is the disability rating for diabetes mellitus were increased 
at this time.  Thus, a remand to the RO for an examination to 
determine the current severity of the diabetes would 
significantly delay appellate adjudication of his claim 
without any possible resulting benefit.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (the Court would not 
require strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  Further adjudication of this case is not 
warranted. 


ORDER

An initial disability rating greater than 20 percent for 
diabetes mellitus is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


